Title: From Benjamin Franklin to Mary Stevenson Hewson, 24 July 1770
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly,
London, July 24[–25]. 1770
I wrote a few Lines to you last Week in answer to yours of the 15th. Since which I have been in the Country; and returning yesterday found your good Mother was come home and had got a Letter from you of the 20th. She has just put it into my hands, and desires me to write to you, as she is going into the City with Miss Barwell to buy things. Whether she will have time to write herself I cannot say, or whether if she had, she would get over her natural Aversion to writing. I rather think she will content herself with your knowing what she should say and would say if she wrote; and with my letting you know that she is well and very happy in hearing that you are so. Your Friends are all much pleas’d with your Account of the agreable Family, their kind Reception and Entertainment of you, and the Respect shown you. Only Dolly and I, (tho’ we rejoice and shall do so in every thing that contributes to your Happiness) are now and then in low Spirits, supposing we have lost each a Friend. Barwell says she conceives nothing of this; and that we must be two Simpletons to entertain such Imaginations. I show’d her your Letter to your Mother, wherein you say, “Dolly is a naughty Girl, and if she does not mend I shall turn her off, for I have got another Dolly now, and a very good Dolly too.” She begg’d me not to communicate this to Dolly, for tho’ said in jest, yet in her present State of mind it would hurt her. I suppose it was for the same good-natur’d Reason that she refus’d to show me a Paragraph of your Letter to Dolly that had been communicated by Dolly to her.
July 25. The above was written yesterday, but being interrupted I could not finish my Letter in time for the Post, tho’ I find I had little to add. Your Mother desires me to express abundance of Affection to you and to Mr. Hewson, and to say all the proper Things for her with respect to the rest of your Friends there: but you can imagine better than I can write. Sally and little Temple join in best Wishes of Prosperity to you both. Make my sincere Respects acceptable to Mr. Hewson, whom, exclusive of his other Merits, I shall always esteem in proportion to the Regard he manifests for you. Barwell tells me, that your Aunt had receiv’d his Letter, and was highly pleas’d with it and him; so I hope all will go well there; and I shall take every Opportunity of Cultivating her good Dispositions, in which I think you us’d to be sometimes a little backward; but you always had your Reasons. I am apt to love every body that loves you, and therefore I suppose I shall in time love your new Mother and new Sister, and your new Dolly. I find I begin to like them already, and if you think proper you may tell them so. But your old Dolly and I have agreed to love one another better than ever we did, to make up as much as we can our suppos’d Loss of you. We like your Assurances of continued Friendship unimpair’d by your Change of Condition, and we believe you think as you write; but we fancy we know better than you: You know I once knew your Heart better than you did your self. As a Proof that I am right, take notice, that you now think this the silliest Letter I ever wrote to you, and that Mr. Hewson confirms you in that Opinion. However, I am still, what I have been so many Years, my dear good Girl, Your sincerely affectionate Friend, and Servant
B Franklin
 
Endorsed: July 24–70  29
